 



Exhibit 10.19
FIRST AMENDMENT OF LEASE AGREEMENT
     FIRST AMENDMENT OF LEASE AGREEMENT (the “Amendment”) is made and entered
into by and between STONEBRIAR I OFFICE PARTNERS, LTD. (“Lessor”), and COMSTOCK
RESOURCES, INC. (“Lessee”).
RECITALS:
     WHEREAS, Lessor and Lessee entered into a certain Lease Agreement dated
May 6, 2004, (the “Lease”), with the defined terms and conditions of the Lease
being hereby incorporated herein by reference; and
     WHEREAS, Lessee desires to exercise the option therein granted it to expand
the Premises by incorporating additional space; and
     WHEREAS, Exhibit G of the Lease provides for the manner in which the Lease
shall be amended in such circumstances.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration paid by each party to the other, the receipt and
sufficiency of which is hereby acknowledged, the Lessor and the Lessee hereby
amend and modify the Lease, and agree as follows:
     1. Expansion of the Premises. Lessee and Lessor acknowledge that the
Premises shall include Suites 390 and 395 of the Building, comprising 5,700
additional square feet (2,312 in Suite 390 and 3,388 in Suite 395). Lessor and
Lessee further acknowledge that the expiration date of the initial term of the
Lease shall continue to be 5:00 p.m., July 31, 2014.
     2. New Rental for the Expanded Premises. Lessor and Lessee agree that the
amended monthly Basic Rental payable by Lessee to the Lessor for the Premises
shall be the sum of $61,680 ($22.50 per square foot) per month, commencing on
October 1, 2005 or upon Acceptance of Premises by Tenant, but not to be later
than October 15, 2005.
     3. Proportionate Shares. Tenant’s Proportionate Share is amended to be
30.280%.
     4. Refinishing. Landlord shall be responsible for installation of carpet
and paint comparable to the existing spaces as required by the Lease.
     5. Ratification of Lease. Except as expressly amended and modified herein,
Lessor and Lessee hereby ratify and confirm the Lease in all respects, and
Lessee and Lessor each acknowledge that the other party to the Lease has fully
performed its obligations to the date hereof, or else waives all claims against
the other for any nonperformance of such obligations.

 



--------------------------------------------------------------------------------



 



     6. Execution of Amendment. This Amendment may be executed in multiple
counterparts, which, when taken together, shall constitute a single integrated
instrument. Further, for purposes of this Amendment, facsimile signatures by
either party shall be deemed original signatures for all purposes.
     7. Binding Effect. This Amendment shall be binding on the parties hereto,
and their respective successors and assigns, for all purposes.
     Executed by the Lessor and the Lessee effective as of this 25th day of
August, 2005.

                  LESSOR:    
 
                STONEBRIAR I OFFICE PARTNERS, LTD.,    
 
                By: Stonebriar I Partners, LLC, its General Partner    
 
           
 
  By:   /s/ RYAN O’CONNER
 
Its: Manager    
 
                LESSEE:    
 
                COMSTOCK RESOURCES, INC.
A Nevada corporation    
 
           
 
  By:   /s/ ROLAND O. BURNS    
 
           
 
      Its:      Senior Vice President and    
 
                Chief Financial Officer    

 